DETAILED ACTION

1.	The Office Action is in response to RCE filed on 09/10/2020.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 09/10/2020 has been entered.

Response to Amendment
4.	The Amendment filed on 08/04/2020 has been received. Independent Claims 1, 12, 17, 21 have been amended; claim 20 is canceled. Claims 1-19 and 21are pending.

5.					Response to Arguments
	Applicant’s arguments filed on 08/04/2020, pages 8-12 have been fully considered.
	Claim Interpretation
	The applicant has amended claim 17 to change “render” to “re-projection processor”; therefore, it does not invoke 112(f).
	
Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§ 103 have been fully considered.
1)	The applicant argued that the prior art (Popa et al.  (US 20180342267 A1) and Richards (US 7719563 B2) and DE HAAN  et al (US 20180278985 A1)) does not teach “the 360-degree video reception apparatus receives the file including metadata and one or more tracks, wherein the one or more tracks include media track and overlay track, processes the received file to obtain the metadata from the file and to extract the media track and overlay track based on the metadata, decodes the picture corresponding to the media and the picture corresponding to the overlay, and renders the decoded picture corresponding to the media and the decoded picture corresponding to the overlay” recited in amended independent claim 1 since “DE HAAN discloses a pixel forming the image and merging type indicates that that point is video, overlay, or mix of overlay.” and “None of the cited references Popa, Richards, Hashimoto, Schultz, Horn, Forutanpour, He, and Wang compensate for the deficiencies of DE HAAN” (remark, page 10-11).
Examiner’s response:
Applicant's amendment necessitated the new ground(s) of search. Examiner believe that the combination of Popa et al.  (US 20180342267 ) and in view of  Kaye (US 20100042682) and further in view of  DE HAAN  et al (US 20180278985 A1) and further in view of  JEONG et al.  (US 20190373243) teaches the aforementioned limitation in the current claim set.
 comparing metadata associated with the music tracks for substantial Similarity… The metadata associated with the video content as described above (including the music track information and the video start time) may be transferred to the web site servers”; after received the file, it process the metadata and tracks, as shown in fig. 8 and also  suggested in paragraph 0032, as “: once it has been loaded on a local machine containing the music track and then upload the video content with the associated metadata containing information that can be used to synchronize the video with the music”.
Second, the combination of Popa, Kaye, DE HAAN  and JEONG teaches “decodes the picture corresponding to the media and the picture corresponding to the overlay, and renders the decoded picture corresponding to the media and the decoded picture corresponding to the overlay”. JEONG discloses the concept in fig. 5, in which, the overlay is the overlaid picture and background 360 video is the media; as also suggested in paragraph 0083, as: “When three regions for overlay rendering are included on the viewport of the user, but if there is only one decoder is provided in the content playing device, it is impossible to simultaneously output three 
Therefore, the combination of Popa, Kaye, DE HAAN  and JEONG discloses that “the 360-degree video reception apparatus receives the file including metadata and one or more tracks, wherein the one or more tracks include media track and overlay track, processes the received file to obtain the metadata from the file and to extract the media track and overlay track based on the metadata, decodes the picture corresponding to the media and the picture corresponding to the overlay, and renders the decoded picture corresponding to the media and the decoded picture corresponding to the overlay” recited in amended independent claim 1.
2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained in 1), the combination of Popa, Kaye, DE HAAN  and JEONG discloses that “the 360-degree video reception apparatus receives the file including metadata and one or more tracks, wherein the one or more tracks include media track and overlay track, processes the received file to obtain the metadata from the file and to extract the media track and overlay track based on the metadata, decodes the picture corresponding to the media and the picture corresponding to the overlay, and renders the decoded picture 

Claim Rejections - 35 USC § 103
	6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 17, 21 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al.  (US 20180342267 ) and in view of  Kaye (US 20100042682) and further in view of  DE HAAN  et al (US 20180278985 A1) and further in view of  JEONG et al.  (US 20190373243).
 
	Regarding claim 1, Popa discloses a 360-degree video data processing method (fig. 6; it is 360-degree video, as shown in fig. 2, component 152, 360 camera and suggested in paragraph 0020, …A 360 degree camera 152 and a traditional video camera 154 may both provide signals to an input system 156 ) performed by a 360-degree video reception apparatus (fig. 1 shows the 360-degree video reception apparatus), the method comprising: 
	receiving a file (as shown in fig. 3, component 168 receives 360 degree image data from component 152 and relay to 162 and then distribute to 166 and 164); 

	and rendering the picture (as shown in fig. 3, component 100 and 101, spatialized rendering system; paragraph 0012, … system 100 for spatialized rendering of real-time video data to three dimensional (3D) space) and an overlay (paragraph 0012, … a simple score box with teams, score, time remaining, etc., may be generated as an overlay for a 3D view of a football game) based on the metadata (as shown in fig. 1, key 104 and fill 102 is created and the overlay is crated in VR workspace 116 based on the key and fill, as suggested in paragraph 0015, … VR workspace editor 116 may also be used to combine different instances into an overlay set so that several graphics can be inserted into different areas of the 360 degree video space at the same time…), 
	wherein the metadata comprises group type information (as shown in fig. 6, step 410; notice metadata video key is received in step 402; also suggested in paragraph 0004, … 3D model is combined with a video texture developed from two dimensional (2D) key and fill graphics, including 2D video, to form a group…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space…; which means each group has an identifier/type), indicating a group comprising media and the overlay that are intended to be presented together (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content 

	It is noticed that Popa does not disclose explicitly that file including metadata and one or more tracks, wherein the one or more tracks include media track and overlay track, processes the received file to obtain the metadata from the file and to extract the media track and overlay track based on the metadata.
	Kaye discloses that file including metadata and one or more tracks, wherein the one or more tracks include media track and overlay track (Fig. 6; in fig. 6, component 622 and 648 are overlay track and 614/626 are media track; and also in paragraph 0029-0030, as: “the video content 614 may be shorter than the length of the music track that is being played in the music player, the overlap region 622 is represented on the music track timeline 626.  The overlap region 622 is the duration and position of the music track to which video content will perfectly synchronize, and therefore the only region of the music track which will allow the specific video content 614 to play. … comparing metadata associated with the music tracks for substantial Similarity… The metadata associated with the video content as described above (including the music track information and the video start time) may be transferred to the web site servers”), processes the received file to obtain the metadata from the file and to extract the media track and overlay track based on the metadata(after received the file, it process the metadata and tracks, as shown in fig. 8 and also  suggested in paragraph 0032, as “: once it has been loaded on a local machine containing the music track and then upload the video content with the associated metadata containing information that can be used to synchronize the video with the music”).


	It is noticed that the combination of Popa and Kaye does not disclose explicitly that the metadata comprises a media flag information indicating whether media is present or not, and the metadata comprises overlay flag information indicating whether overlay is present or not.
DE HAAN  discloses of the metadata comprises media flag information indicating whether media is present or not, and the metadata comprises overlay flag information indicating whether overlay is present or not (fig. 2 and also in paragraph 0054, as: “A value indicating merging type may be considered a value indicating from which signals the pixel in the merged video signal is composed… it may indicate whether the pixel is pure video, pure overlay, a mix of video and overlay….”; paragraph 0111, “each pixel of the merged image is indicated to be either video or to be a subtitle or menu.  Thus, each pixel is indicated to be one of two possible merging types…”; In which, the merging type is a flag, it indicates whether media (pure video) is present or not, and whether overlay is present or not).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata comprises media flag information indicating whether media is present or not, and the metadata comprises overlay flag 

	It is noticed that the combination of Popa, Kaye and DE HAAN does not disclose explicitly that decodes the picture corresponding to the media and the picture corresponding to the overlay, and renders the decoded picture corresponding to the media and the decoded picture corresponding to the overlay.
JEONG discloses decodes the picture corresponding to the media and the picture corresponding to the overlay, and renders the decoded picture corresponding to the media and the decoded picture corresponding to the overlay (Fig. 5, in which, the overlay is the overlaid picture and background 360 video is the media; as also suggested in paragraph 0083, as: “When three regions for overlay rendering are included on the viewport of the user, but if there is only one decoder is provided in the content playing device, it is impossible to simultaneously output three overlays on the viewport.  The content playing device determines a decoding target on the basis of the priority of the three overlays.  That is, the overlay having the highest priority among the three overlays is decoded, and the decoded overly is rendered on the viewport…”; the background video is also decoded, as suggested in paragraph 0050, as: “The video decoding unit 230 decodes the video bitstream.  As the result of the decoding of the video bitstream, a decoded picture is output”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology decodes the picture corresponding to 


	Regarding claim 12, Popa discloses a 360-degree video data processing method (fig. 6; it is 360-degree video, as shown in fig. 2, component 152, 360 camera and suggested in paragraph 0020, …A 360 degree camera 152 and a traditional video camera 154 may both provide signals to an input system 156 ) performed by a 360-degree video reception apparatus (fig. 1 shows the 360-degree video reception apparatus), the method comprising: 
	obtaining a 360-degree video (as shown in fig. 3, component 152 captures 360 degree image);
	deriving a picture from the 360-degree video (as shown in fig. 3, component 168 receives 360 degree image data from component 152 and relay to 162 and then distribute to 166 and 164); 
	generating metadata (as shown in fig. 1, component 104 generate Key which is metadata on the 360 degree image); 
	and processing the picture and metadata for storage or transmission (as shown in fig. 3, the picture and metadata is transmitted from 168 to 162 and then to 166 and 164);
	wherein the metadata comprises group type information (as shown in fig. 6, step 410; notice metadata video key is received in step 402; also suggested in paragraph 0004, … 3D model is combined with a video texture developed from two dimensional (2D) key and fill graphics, including 2D video, to form a group…; which means the metadata comprises group combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space…; in which, group is overlay and it is combined with real time base video, the main media, to be rendered together).

	It is noticed that Popa does not disclose explicitly that one or more tracks, wherein the one or more tracks include media track and overlay track.
	Kaye discloses that one or more tracks, wherein the one or more tracks include media track and overlay track (Fig. 6; in fig. 6, component 622 and 648 are overlay track and 614/626 are media track; and also in paragraph 0029-0030, as: “the video content 614 may be shorter than the length of the music track that is being played in the music player, the overlap region 622 is represented on the music track timeline 626.  The overlap region 622 is the duration and position of the music track to which video content will perfectly synchronize, and therefore the only region of the music track which will allow the specific video content 614 to play. … comparing metadata associated with the music tracks for substantial Similarity… The metadata associated 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology one or more tracks, wherein the one or more tracks include media track and overlay track, as a modification to the 360-degree video data processing method for the benefit of that the music track is playing at a time when the video content can be synchronized with it (see Kaye, paragraph 0029).

	It is noticed that the combination of Popa and Kaye does not disclose explicitly that the metadata comprises a media flag information indicating whether media is present or not, and the metadata comprises overlay flag information indicating whether overlay is present or not.
DE HAAN  discloses of the metadata comprises media flag information indicating whether media is present or not, and the metadata comprises overlay flag information indicating whether overlay is present or not (fig. 2 and also in paragraph 0054, as: “A value indicating merging type may be considered a value indicating from which signals the pixel in the merged video signal is composed… it may indicate whether the pixel is pure video, pure overlay, a mix of video and overlay….”; paragraph 0111, “each pixel of the merged image is indicated to be either video or to be a subtitle or menu.  Thus, each pixel is indicated to be one of two possible merging types…”; In which, the merging type is a flag, it indicates whether media (pure video) is present or not, and whether overlay is present or not).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata comprises media flag information indicating whether media is present or not, and the metadata comprises overlay flag 

	It is noticed that the combination of Popa, Kaye and DE HAAN does not disclose explicitly that encoding a picture corresponding to a media and a picture corresponding to an overlay, processing the encoded picture corresponding to the media, the encoded picture corresponding to the overlay.
JEONG discloses encoding a picture corresponding to a media (fig. 3, step S320; paragraph 0054, … video encoding is performed on the packed image at step S320) and a picture corresponding to an overlay (fig. 4, overlay), and processing the encoded picture corresponding to the media, the encoded picture corresponding to the overlay (Fig. 5, in which, the overlay is the overlaid picture and background 360 video is the media; as also suggested in paragraph 0083, as: “When three regions for overlay rendering are included on the viewport of the user, but if there is only one decoder is provided in the content playing device, it is impossible to simultaneously output three overlays on the viewport.  The content playing device determines a decoding target on the basis of the priority of the three overlays.  That is, the overlay having the highest priority among the three overlays is decoded, and the decoded overly is rendered on the viewport…”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology encoding a picture corresponding to a media and a picture corresponding to an overlay, processing the encoded picture corresponding 

	Regarding claim 17, Popa discloses a 360-degree video reception apparatus (fig. 1; it is 360-degree image, as shown in fig. 2, component 152, 360 camera and suggested in paragraph 0020, …A 360 degree camera 152 and a traditional video camera 154 may both provide signals to an input system 156 ) the apparatus comprising: 
	a reception processor (fig. 1, component 106) configured to a file (as shown in fig. 3, component 168 receives 360 degree image data from component 152 and relay to 162 and then distribute to 166 and 164); 
	and a re-projection processor (fig. 3, component 101 and 100) configured to render  the picture (as shown in fig. 3, component 100 and 101, spatialized rendering system; paragraph 0012, … system 100 for spatialized rendering of real-time video data to three dimensional (3D) space) and an overlay (paragraph 0012, … a simple score box with teams, score, time remaining, etc., may be generated as an overlay for a 3D view of a football game) based on the metadata derived from the 360-degree video data (as shown in fig. 1, key 104 and fill 102 is created and the overlay is crated in VR workspace 116 based on the key and fill, as suggested in paragraph 0015, … VR workspace editor 116 may also be used to combine different instances into an overlay set so that several graphics can be inserted into different areas of the 360 degree video space at the same time…), 
	wherein the metadata comprises group type information (as shown in fig. 6, step 410; notice metadata video key is received in step 402; also suggested in paragraph 0004, … 3D combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space…; in which, group is overlay and it is combined with real time base video, the main media, to be rendered together).

	It is noticed that Popa does not disclose explicitly that file including metadata and one or more tracks, wherein the one or more tracks include media track and overlay track, a decapsulator configured to processes the received file to obtain the metadata from the file and to extract the media track and overlay track based on the metadata.
	Kaye discloses that file including metadata and one or more tracks, wherein the one or more tracks include media track and overlay track (Fig. 6; in fig. 6, component 622 and 648 are overlay track and 614/626 are media track; and also in paragraph 0029-0030, as: “the video content 614 may be shorter than the length of the music track that is being played in the music player, the overlap region 622 is represented on the music track timeline 626.  The overlap  comparing metadata associated with the music tracks for substantial Similarity… The metadata associated with the video content as described above (including the music track information and the video start time) may be transferred to the web site servers”), a decapsulator configured to processes the received file to obtain the metadata from the file and to extract the media track and overlay track based on the metadata(after received the file, it process the metadata and tracks, as shown in fig. 8 and also  suggested in paragraph 0032, as “: once it has been loaded on a local machine containing the music track and then upload the video content with the associated metadata containing information that can be used to synchronize the video with the music”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology file including metadata and one or more tracks, wherein the one or more tracks include media track and overlay track, a decapsulator configured to processes the received file to obtain the metadata from the file and to extract the media track and overlay track based on the metadata as a modification to the 360-degree video data processing apparatus for the benefit of that the music track is playing at a time when the video content can be synchronized with it (see Kaye, paragraph 0029).

	It is noticed that the combination of Popa and Kaye does not disclose explicitly that the metadata comprises a media flag information indicating whether media is present or not, and the metadata comprises overlay flag information indicating whether overlay is present or not.
 it may indicate whether the pixel is pure video, pure overlay, a mix of video and overlay….”; paragraph 0111, “each pixel of the merged image is indicated to be either video or to be a subtitle or menu.  Thus, each pixel is indicated to be one of two possible merging types…”; In which, the merging type is a flag, it indicates whether media (pure video) is present or not, and whether overlay is present or not).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata comprises media flag information indicating whether media is present or not, and the metadata comprises overlay flag information indicating whether overlay is present or not  as a modification to the 360-degree video data processing apparatus for the benefit of that allowing increased flexibility, improved dynamic range adaptation, improved perceived image quality, improved overlay and/or video image presentation (see DE HAAN, paragraph 0025).

	It is noticed that the combination of Popa, Kaye and DE HAAN does not disclose explicitly that decodes the picture corresponding to the media and the picture corresponding to the overlay, and renders the decoded picture corresponding to the media and the decoded picture corresponding to the overlay.
JEONG discloses decodes the picture corresponding to the media and the picture corresponding to the overlay, and renders the decoded picture corresponding to the media and 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology decodes the picture corresponding to the media and the picture corresponding to the overlay, and renders the decoded picture corresponding to the media and the decoded picture corresponding to the overlay as a modification to the 360-degree video data processing apparatus for the benefit of that the decoded overly is rendered on the viewport (see JEONG, paragraph 0083).

	Regarding claim 21, Popa discloses a 360-degree video transmission apparatus (fig. 1; it is 360-degree image, as shown in fig. 2, component 152, 360 camera and suggested in paragraph 0020, …A 360 degree camera 152 and a traditional video camera 154 may both provide signals to an input system 156 ) the apparatus comprising: 

	a metadata processor (fig. 1, component 108) configured to generate metadata (as shown in fig. 6, step 402, in which, video fill is information on picture and video key is metadata from the 360-degree image data), 
	a transmission processor (fig. 1, component 122) configured to perform processing for storage or transmission of the pictures and the metadata (paragraph 0018, … output module 124 generates a new VR mapped key and fill for each selected group so that the key and fill are oriented and placed into the 360 degree video space… key signal 126 and a corresponding fill 
signal 128 are delivered by the output module 124 for integration by a video switcher into the broadcast output…);
	wherein the metadata comprises group type information (as shown in fig. 6, step 410; notice metadata video key is received in step 402; also suggested in paragraph 0004, … 3D model is combined with a video texture developed from two dimensional (2D) key and fill graphics, including 2D video, to form a group…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space…; which means each group has an identifier/type) indicating a group comprising a media and the overlay that can are intended to be presented together (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree 
	It is noticed that Popa does not disclose explicitly that one or more tracks, wherein the one or more tracks include media track and overlay track.
	Kaye discloses that one or more tracks, wherein the one or more tracks include media track and overlay track (Fig. 6; in fig. 6, component 622 and 648 are overlay track and 614/626 are media track; and also in paragraph 0029-0030, as: “the video content 614 may be shorter than the length of the music track that is being played in the music player, the overlap region 622 is represented on the music track timeline 626.  The overlap region 622 is the duration and position of the music track to which video content will perfectly synchronize, and therefore the only region of the music track which will allow the specific video content 614 to play. … comparing metadata associated with the music tracks for substantial Similarity… The metadata associated with the video content as described above (including the music track information and the video start time) may be transferred to the web site servers”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology one or more tracks, wherein the one or more tracks include media track and overlay track, as a modification to the 360-degree video data processing apparatus for the benefit of that the music track is playing at a time when the video content can be synchronized with it (see Kaye, paragraph 0029).


DE HAAN  discloses of the metadata comprises media flag information indicating whether media is present or not, and the metadata comprises overlay flag information indicating whether overlay is present or not (fig. 2 and also in paragraph 0054, as: “A value indicating merging type may be considered a value indicating from which signals the pixel in the merged video signal is composed… it may indicate whether the pixel is pure video, pure overlay, a mix of video and overlay….”; paragraph 0111, “each pixel of the merged image is indicated to be either video or to be a subtitle or menu.  Thus, each pixel is indicated to be one of two possible merging types…”; In which, the merging type is a flag, it indicates whether media (pure video) is present or not, and whether overlay is present or not).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the metadata comprises media flag information indicating whether media is present or not, and the metadata comprises overlay flag information indicating whether overlay is present or not  as a modification to the 360-degree video data processing apparatus for the benefit of that allowing increased flexibility, improved dynamic range adaptation, improved perceived image quality, improved overlay and/or video image presentation (see DE HAAN, paragraph 0025).

	It is noticed that the combination of Popa, Kaye and DE HAAN does not disclose explicitly that encoding a picture corresponding to a media and a picture corresponding to an 
JEONG discloses encoding a picture corresponding to a media (fig. 3, step S320; paragraph 0054, … video encoding is performed on the packed image at step S320) and a picture corresponding to an overlay (fig. 4, overlay), and processing the encoded picture corresponding to the media, the encoded picture corresponding to the overlay (Fig. 5, in which, the overlay is the overlaid picture and background 360 video is the media; as also suggested in paragraph 0083, as: “When three regions for overlay rendering are included on the viewport of the user, but if there is only one decoder is provided in the content playing device, it is impossible to simultaneously output three overlays on the viewport.  The content playing device determines a decoding target on the basis of the priority of the three overlays.  That is, the overlay having the highest priority among the three overlays is decoded, and the decoded overly is rendered on the viewport…”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology encoding a picture corresponding to a media and a picture corresponding to an overlay, processing the encoded picture corresponding to the media, the encoded picture corresponding to the overlay as a modification to the 360-degree video data processing apparatus for the benefit of that the decoded overly is rendered on the viewport (see JEONG, paragraph 0083).
		
Claims 2, 13, 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al.  (US 20180342267 ) and in view of  Kaye (US 20100042682) and further in view of  .

Regarding claim 2, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 1 as discussed above. In addition, Popa further discloses that the metadata comprises overlay-related metadata, the overlay-related metadata comprises information indicating whether the overlay is to be essentially displayed (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space…; which means the overlay is to be essentially displayed).
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the video reception apparatus does not support processing of the overlay.
	Hashimoto discloses of neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the video reception apparatus does not support processing of the overlay (as shown in fig. 9, step S20 and S90; in S20, the overlay is to be essentially displayed and S90 neither the overlay nor the main media is displayed; and also suggested in paragraph 0080, … the image processing module 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the video reception apparatus does not support processing of the overlay as a modification to the 360-degree image data processing method for the benefit of that does not narrow the displayed area of the video in the ordinary use (see Hashimoto, paragraph 0080).

Regarding claim 13, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 12 as discussed above. In addition, Popa further discloses that the metadata comprises overlay-related metadata, the overlay-related metadata comprises information indicating whether the overlay is to be essentially displayed (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous 
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the video reception apparatus does not support processing of the overlay.
	Hashimoto discloses of neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the video reception apparatus does not support processing of the overlay (as shown in fig. 9, step S20 and S90; in S20, the overlay is to be essentially displayed and S90 neither the overlay nor the main media is displayed; and also suggested in paragraph 0080, … the image processing module superimposes the predetermined figure on the output video at a start of expanded display…no superimposed display of the predetermined figure is given on the output video when the expanded display is not required…; which means neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the 360-degree video reception apparatus does not support processing of the overlay since the expanded display is not required/supported).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the video reception apparatus does not support processing of the overlay as a modification to the 360-degree image data processing method for the benefit of that does not narrow the displayed area of the video in the ordinary use (see Hashimoto, paragraph 0080).

Regarding claim 18, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 17 as discussed above. In addition, Popa further discloses that the metadata comprises overlay-related metadata, the overlay-related metadata comprises information indicating whether the overlay is to be essentially displayed (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space…; which means the overlay is to be essentially displayed).
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the video reception apparatus does not support processing of the overlay.
	Hashimoto discloses of neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the video reception apparatus does not support processing of the overlay (as shown in fig. 9, step S20 and S90; in S20, the overlay is to be essentially displayed and S90 neither the overlay nor the main media is displayed; and also suggested in paragraph 0080, … the image processing module superimposes the predetermined figure on the output video at a start of expanded display…no superimposed display of the predetermined figure is given on the output video when the 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate neither the overlay nor the main media is displayed when the overlay is to be essentially displayed and a player comprised in or connected to the video reception apparatus does not support processing of the overlay as a modification to the 360-degree video reception apparatus for the benefit of that does not narrow the displayed area of the video in the ordinary use (see Hashimoto, paragraph 0080).

Claim 3, 14, 19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al.  (US 20180342267 ) and in view of  Kaye (US 20100042682) and further in view of  DE HAAN  et al (US 20180278985 A1) and further in view of  JEONG et al.  (US 20190373243)  and further in view of  Schultz et al. (US 20100329637).

Regarding claim 3, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 1 as discussed above. In addition, Popa further discloses that wherein the metadata comprises overlay-related metadata, and the overlay-related metadata comprises overlay identifier information representing an identifier of the overlay (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the  The content playing device determines a decoding target on the basis of the priority of the three overlays.  That is, the overlay having the highest priority among the three overlays is decoded). The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that overlay essential flag information representing whether the overlay is to be essentially processed.
	Schultz discloses of overlay essential flag information representing whether the overlay is to be essentially processed (as suggested in paragraph 0026, … detected priority data stream can accordingly cause an alert indicator (e.g., an icon, symbol or message) to be displayed to a recipient on a screen in addition to any other normal (non-priority) video being watched.  Such an alert indicator can be displayed simultaneously with the normal video being watched.  For example, a tornado alert can be designated as a priority data stream, which could be superimposed on the video content…; the alert indicator is the overlay essential flag).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate overlay essential flag information representing whether the overlay is to be essentially processed as a modification to the 360-degree image data processing method for the benefit of that to display the priority data on screen at all times (see Schultz, paragraph 0034).

combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space). JEONG further discloses that overlay priority information representing a priority of the overlay (fig. 5; paragraph 0083, … The content playing device determines a decoding target on the basis of the priority of the three overlays.  That is, the overlay having the highest priority among the three overlays is decoded). The motivation of combination is the same as in claim 12’s rejection.
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that overlay essential flag information representing whether the overlay is to be essentially processed.
	Schultz discloses of overlay essential flag information representing whether the overlay is to be essentially processed (as suggested in paragraph 0026, … detected priority data stream can accordingly cause an alert indicator (e.g., an icon, symbol or message) to be displayed to a recipient on a screen in addition to any other normal (non-priority) video being watched.  Such an alert indicator can be displayed simultaneously with the normal video being watched.  For 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate overlay essential flag information representing whether the overlay is to be essentially processed, as a modification to the 360-degree image data processing method for the benefit of that to display the priority data on screen at all times (see Schultz, paragraph 0034).

Regarding claim 19, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 17 as discussed above. In addition, Popa further discloses that wherein the metadata comprises overlay-related metadata, and the overlay-related metadata comprises overlay identifier information representing an identifier of the overlay (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space). JEONG further discloses that overlay priority information representing a priority of the overlay (fig. 5; paragraph 0083, … The content playing device determines a decoding target on the basis of the priority of the three overlays.  That is, the overlay having the highest priority among the three overlays is decoded). The motivation of combination is the same as in claim 17’s rejection.


	Schultz discloses of overlay essential flag information representing whether the overlay is to be essentially processed (as suggested in paragraph 0026, … detected priority data stream can accordingly cause an alert indicator (e.g., an icon, symbol or message) to be displayed to a recipient on a screen in addition to any other normal (non-priority) video being watched.  Such an alert indicator can be displayed simultaneously with the normal video being watched.  For example, a tornado alert can be designated as a priority data stream, which could be superimposed on the video content…; the alert indicator is the overlay essential flag).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate overlay essential flag information representing whether the overlay is to be essentially processed, as a modification to the 360-degree video reception apparatus for the benefit of that to display the priority data on screen at all times (see Schultz, paragraph 0034).

Claim 4 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Popa et Popa et al.  (US 20180342267 ) and in view of  Kaye (US 20100042682) and further in view of  DE HAAN  et al (US 20180278985 A1) and further in view of  JEONG et al.  (US 20190373243) and further in view of  Schultz et al. (US 20100329637 ) and further in view of  Hashimoto (US 20080297626).


	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG and Schultz does not disclose explicitly that a player comprised in or connected to the 360-degree video reception apparatus lacks a capacity to decode all overlays.
	Hashimoto discloses of a player comprised in or connected to the 360-degree video reception apparatus lacks a capacity to decode all overlays (paragraph 0080, … the image processing module superimposes the predetermined figure on the output video at a start of expanded display…no superimposed display of the predetermined figure is given on the output video when the expanded display is not required…; without the expanded display, the player lacks the capacity to decode all overlays).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate a player comprised in or connected to the 360-degree video reception apparatus lacks a capacity to decode all overlays as a modification to the method for the benefit of that does not narrow the displayed area of the video in the ordinary use (see Hashimoto, paragraph 0080).

Claim 5-7, 15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al.  (US 20180342267 ) and in view of  Kaye (US 20100042682) and further in view of  .

Regarding claim 5, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 1 as discussed above. In addition, Popa further discloses that the metadata comprises overlay-related metadata (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space).
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that the overlay-related metadata comprises region type information representing a region type of the overlay and region information of the overlay according to the region type, and the overlay-related metadata comprises at least one of depth information and order information of the overlay.
	Horri discloses of the overlay-related metadata comprises region type information representing a region type of the overlay and region information of the overlay according to the region type (as shown in fig. 5, the video is divided into different regions with a region type of the overlay and region information of the overlay, also in claim 8: a different region of the plurality of regions to create at least one more 360 degree two-dimensional panoramic image … overlaying said of 360 degree two-dimensional panoramic image…) and the overlay-related 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the overlay-related metadata comprises region type information representing a region type of the overlay and region information of the overlay according to the region type, and the overlay-related metadata comprises at least one of depth information and order information of the overlay as a modification to the 360-degree image data processing method for the benefit of that performing a perspective projection of a static object residing in a region of a plurality of regions (see Horri, claim 8).

	Regarding claim 6, the combination of Popa, Kaye and DE HAAN and JEONG and Horri teaches the limitations recited in claim 5 as discussed above. In addition, JEONG further discloses that a type overlaid on a spherical region (as shown in fig. 4), and a type overlaid in a 3D space (as shown in fig. 4) ; the motivation of combination is the same as in claim 1’s rejection; 
	Horri further discloses that the region type information represents one of a type overlaid on a viewport (claim 8,… for providing a viewpoint in the vicinity of an avatar of a user of said three-dimensional virtual world…). The motivation of combination is the same as in claim 5’s rejection.


	Horri further discloses that an index value of 0 of the region type information indicates the type overlaid on the viewport (claim 8,… for providing a viewpoint in the vicinity of an avatar of a user of said three-dimensional virtual world…). The motivation of combination is the same as in claim 5’s rejection.

Regarding claim 15, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 12 as discussed above. In addition, Popa further discloses that the metadata comprises overlay-related metadata (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space).
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that the overlay-related metadata comprises region type information representing a region type of the overlay and region information of the overlay according to the 
	Horri discloses of the overlay-related metadata comprises region type information representing a region type of the overlay and region information of the overlay according to the region type (as shown in fig. 5, the video is divided into different regions with a region type of the overlay and region information of the overlay, also in claim 8: a different region of the plurality of regions to create at least one more 360 degree two-dimensional panoramic image … overlaying said of 360 degree two-dimensional panoramic image…) and the overlay-related metadata comprises at least one of depth information and order information of the overlay (as suggested in claim 8, … adds a Z value to one of said 360 degree two-dimensional panoramic images residing in a region of said three-dimensional object within the closest vicinity from said viewpoint to which one of said static objects is projected, wherein said Z value represents a position of the one of said static objects in a depth direction).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the overlay-related metadata comprises region type information representing a region type of the overlay and region information of the overlay according to the region type, and the overlay-related metadata comprises at least one of depth information and order information of the overlay as a modification to the 360-degree image data processing method for the benefit of that performing a perspective projection of a static object residing in a region of a plurality of regions (see Horri, claim 8).

Claim 9, 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al.  (US 20180342267 ) and in view of  Kaye (US 20100042682) and further in view of  .

Regarding claim 9, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 1 as discussed above. In addition, Popa further discloses that the metadata comprises overlay-related metadata (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space).
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that the overlay-related metadata comprises opacity information representing an opacity applied to the overlay and blending type information about the overlay.
	Forutanpour discloses of the overlay-related metadata comprises opacity information representing an opacity applied to the overlay and blending type information about the overlay (as suggested in paragraph 0239: include the opacity value in the instruction that causes GPU 18 to overlay the circular image onto the mesh model … will have an opacity value useable for alpha blending).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the overlay-related metadata comprises opacity information representing an opacity applied to the overlay and blending type information about 

Regarding claim 16, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 12 as discussed above. In addition, Popa further discloses that the metadata comprises overlay-related metadata (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space).
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that the overlay-related metadata comprises opacity information representing an opacity applied to the overlay and blending type information about the overlay.
	Forutanpour discloses of the overlay-related metadata comprises opacity information representing an opacity applied to the overlay and blending type information about the overlay (as suggested in paragraph 0239: include the opacity value in the instruction that causes GPU 18 to overlay the circular image onto the mesh model … will have an opacity value useable for alpha blending).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the overlay-related metadata comprises opacity information representing an opacity applied to the overlay and blending type information about .

Claim 10 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al.  (US 20180342267 ) and in view of  Kaye (US 20100042682) and further in view of  DE HAAN  et al (US 20180278985 A1) and further in view of  JEONG et al.  (US 20190373243)  and further in view of  He et al. (US 20190158815).

	Regarding claim 10, the combination of Popa, Kaye and DE HAAN and JEONG discloses the limitations recited in claim 1 as discussed above. In addition, Popa further discloses that the metadata comprises overlay-related metadata (as suggested in paragraph 0004, … A selected group or groups may be placed in the 360 degree video space and output as a 3D key and fill for combining with the real time base video product…; paragraph 0017, … Each group or overlay set may be different instantiations of one key/fill so that the same key/fill can be placed in multiple locations in the 360 degree video space.  In addition, different groups or overlay sets may incorporate different key/fill content allowing simultaneous placement of different content at various locations in the 360 degree video space). 
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that the overlay-related metadata comprises information representing whether the overlay is a recommended viewport, the overlay-related metadata comprises reference track indication information indicating a metadata track related to a recommended viewport as a reference track, and it is represented whether the overlay is for the recommended viewport based on the reference track indication information.

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the overlay-related metadata comprises information representing whether the overlay is a recommended viewport, the overlay-related metadata comprises reference track indication information indicating a metadata track related to a recommended viewport as a reference track, and it is represented whether the overlay is for the recommended viewport based on the reference track indication information as a modification to the 360-degree image data processing method for the benefit of segment length of the viewport 
video layer may be kept shorter to accommodate for fast switching between viewports (see He, paragraph 0113).
.
Claim 11 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al.  (US 20180342267 ) and in view of  Kaye (US 20100042682) and further in view of  DE .

Regarding claim 11, the combination of Popa, Kaye and DE HAAN and JEONG teaches the limitations recited in claim 1 as discussed above. 
	It is noticed that the combination of Popa, Kaye and DE HAAN and JEONG does not disclose explicitly that the 360-degree video reception apparatus is connected to a self-driving vehicle and provides a user with an internal or external image of the self-driving vehicle.
	Wang discloses of the 360-degree video reception apparatus is connected to a self-driving vehicle and provides a user with an internal or external image of the self-driving vehicle (as shown in fig. 2).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the 360-degree video reception apparatus is connected to a self-driving vehicle and provides a user with an internal or external image of the self-driving vehicle as a modification to the 360-degree image data processing method for the benefit of that controlling an unmanned aerial vehicle (UAV) carrying an image capturing device 
to hover near a predetermined location in air (see Wang, paragraph 0142).

				Allowable Subject Matter
15. 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



	For claim 8, the prior art does not disclose or suggest the limitations of “wherein the depth information is comprised in the overlay-related metadata when the type of the overlay is the type overlaid on the spherical region or the type overlaid in the 3D space, the depth information represents a depth value of a region in which the overlay is rendered, and the order information represents a layering order of overlays which correspond to the type overlaid on the viewport or a layering order of overlays having the same depth value”.

16. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
					Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423